DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 12-20-2018; consequently, claim(s) 1-19 is/are pending. This application was filed on 12-20-2018.
Information Disclosure Statement
The information disclosure statement submitted on 04-24-2020, 04-28-2020, has been considered by the office and made of record in the application file. 

Claim Rejections – 35 § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1-19:
Claim(s) 1-19 herein is/are directed to a system, method, and non-transitory computer-readable storage medium, is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1-19, of the claimed invention is/are directed to a system, method, and non-transitory computer-readable storage medium, classified under one of the listed statutory classifications (Step I:YES). 
Part 2A, Prong I:  Identify the Abstract Idea
In prong one of step 2A, a claim(s) is/are analyzed to evaluate whether or not a judicial exception is recited. While the aforementioned claim(s) is/are classified under one of the statutory classes, said claim(s) is/are rejected under 35 U.S.C. because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more, the judicial exception specifically directed to a concept of employing trainers, such as classifiers, including a first and second classifier for classification of “defects” using context and training labels recognized based on previously classified data by a previous classifier, and providing or generating artificial or synthetic data associated with a minority class and generating confidence score levels associated with a threshold that may be applied to data to know where to classify data, and wherein a lower score correlates with a minority class that needs to be understood through the labeling assistance of a human who provides a ground truth (consistent with Applicant specification, ¶¶ 28, 73-76). Regarding claims 1-19, this is the case, since the step(s) of the claim(s), as listed below, under a broadest reasonable interpretation – which amount(s) to the use of mathematical concepts” to a problem, human societies being versed in dividing human ethnic societal categories, or problem-solving scenarios into problem type classes such as majority and minority groupings, providing mythologies or conceptualizations or artificial or synthetic data (mythologies such as provided for in films and history, with regard to ethnic groups, and conceptualizations such as provided for in in axioms related to science, and mathematics), simulating minority and majority class-related problem class examples to aid in possessing more examples for use in stereotyping or classification of new 
Representative method claim(s) 10 is/are directed to abstract ideas associated with “receiving a plurality of defects … “selecting … attributes and defining a differentiator for each attribute … “generating … at least part of the defects that belong to the majority class, at least part of the defects from … the minority class… “… obtain “a confidence interval that a defect … belongs to the majority class… “applying [associated with the confidence interval] to each given defect … :outputting defects… of potential defects having a confidence level lower than a predetermined threshold, “the defects thereby assumedly belonging to the minority class”.

The limitation(s) detailed above, as drafted, fall(s) within the “Mathematical Concepts” grouping of abstract ideas. 
More specifically, this/these step(s) is/are a process(es) that under its broadest reasonable interpretation, cover(s) performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting technical 
Independent system claim 1,  and non-transitory computer-readable storage medium claim 19 recite(s)/describe(s) nearly identical steps (by incorporation or encapsulation) – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that is/are not specifically identified/addressed by the Office under step 2A (prong II) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
Part 2A, Prong II: INTEGRATION INTO PRACTICAL APPLICATION
In prong two of step 2A, an evaluation is made whether a claim(s) recite(s) any additional element(s) or combination of additional element(s), that integrate(s) the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. This judicial exception is not integrated into a practical application. In particular, the claim(s) recites the additional element(s) of:
 “a system comprising a processing and memory circuitry (PMC) …” [claim 1];
“A non-transitory computer-readable medium…” [claim 19]; 
The requirement to execute “receiving a plurality of defects … “selecting … attributes and defining a differentiator for each attribute … “generating … at least part of the defects that belong to the majority class, at least part of the defects from … the minority class… “… obtain “a confidence interval that a defect … belongs to the majority class… “applying [associated with the confidence interval] to each given defect … :outputting defects… of potential defects having a confidence level lower than a predetermined threshold, “the defects thereby assumedly belonging to the minority class” the aforementioned claim(s) 1 associated with the claimed limitation(s). These additional technical element(s) are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating, storing and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component common to electronics and computer systems. 
Furthermore, even if functional limitations of “receiving a plurality of defects … “selecting … attributes and defining a differentiator for each attribute … “generating … at least part of the defects that belong to the majority class, at least part of the defects from … the minority class… “… obtain “a confidence interval that a defect … belongs to the majority class… “applying [associated with the confidence interval] to each given defect … :outputting defects… of potential defects having a confidence level lower than a predetermined threshold, “the defects thereby assumedly belonging to the minority class” associated with the abstract concept(s) identified above, are considered to be additional elements (which is not the case as the Office has included these limitations as part of and comprised within the identified abstract idea), these limitations amount to mere generic computer-based decisions/functions in response to some level of implicit data gathering, which amount to simply generic computer function. 
Accordingly, the additional elements do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Furthermore, although the claim(s) recite(s) a specific sequence of computer-implemented functions, and although the specification suggests a certain function(s) may be advantageous (e.g., business reasons), the Office has determined that the ordered combination of claim elements (i.e., the claims as a whole) is/are not directed to an improvement to computer functionality/capabilities, and improvement to a computer-related technology, or technical environment, and do not amount to a technology-based solution to a technology-based problem. Summarizing, the use of the Applicant’s classifiers, is the application of mathematical statistics in arresting a problem that is well-understood in multi-class classification, the addition of artificial or synthetic data to balance an imbalanced data space, as represented by a minority class, wherein classifications for the generated data are generated from a well-understood generator of confidence intervals for decision boundary decisions, a random forest mechanism, the Applicant’s claims neither representing an inventive concept nor “[i]mprovements to the functioning of a computer, or to any other technology or technical field” - see MPEP 2106.05(a).
There do/does not exist any element(s) that represent(s) a simple appending of insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea, or mere post-solution activity in conjunction with an abstract idea). The term “extra solution activity” is understood as activities incidental to the primary processes or product that are merely processes or products that are merely a nominal or tangential addition to the claim. When such element(s) exist, they would be identified herein since such an element(s) would be required in any implementation of the abstract idea, and therefore it would be evident that such an element(s) would not impose any meaningful limitation on practicing the abstract idea and therefore would not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Dependent claim(s) 2-9, and 11-18 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Office for each respective dependent claim (i.e., they are part of the abstract idea received in each respective claim).
The Office has therefore determined that the additional element(s), or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea. (Step 2A, Prong II:NO)
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
Part 2B: EVALUATION WHETHER CLAIM(S) AMOUNT TO SIGNIFICANTLY MORE
In step 2B, the claim(s) is/are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an “inventive concept”. An inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 St. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966) 
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
As discussed above in “Step 2A, Prong II”, the requirement to execute the claimed step(s)/function(s) “receiving a plurality of defects … “selecting … attributes and defining a differentiator for each attribute … “generating … at least part of the defects that belong to the majority class, at least part of the defects from … the minority class… “… obtain “a confidence interval that a defect … belongs to the majority class… “applying [associated with the confidence interval] to each given defect … :outputting defects… of potential defects having a confidence level lower than a predetermined threshold, “the defects thereby assumedly belonging to the minority class” of claimed limitations amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer [It should be noted that the metaphor, “computer” once referred to humans, humans being able to, in concert with a machine tool such as a pen/pencil and paper, etcetera, perform calculations and decision making tasks – using a human-constructed algorithm(s), while said human construct[ion] may be operating within a remote distance and/or a time period: see Grier (2005): page(s) 1- 25; Hayles (2005): page(s) 1-38; Mindell (2015): Chapter(s) 1, 5; Treffert (2010): pages 120-129, 161-164: see NPL in Form 892] functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Office notes that simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (see Applicant specification, ¶¶ 44-49, 77); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The additional elements are each functional generic computer components that perform the generic functions of processing, communicating, storing, and displaying all common to electronics and computer systems. 
Here, there were no functional limitations outside of the identified abstract idea that were considered as additional elements and therefore no re-evaluation is actually needed here. However, if any of these limitations were considered as additional elements “receiving a plurality of defects … “selecting … attributes and defining a differentiator for each attribute … “generating … at least part of the defects that belong to the majority class, at least part of the defects from … the minority class… “… obtain “a confidence interval that a defect … belongs to the majority class… “applying [associated with the confidence interval] to each given defect … :outputting defects… of potential defects having a confidence level lower than a predetermined threshold, “the defects thereby assumedly belonging to the minority class” is/are all considered a generic computer function(s), for which any generic machine would be capable of performing. Moreover, although the this/these function(s) is/are claimed to be done by a computer, this calculation could reasonably be done manually by a human user, if not for the recitation of the technical element. Finally, if considering “receiving a plurality of defects … “selecting … attributes and defining a differentiator for each attribute … “generating … at least part of the defects that belong to the majority class, at least part of the defects from … the minority class… “… obtain “a confidence interval that a defect … belongs to the majority class… “applying [associated with the confidence interval] to each given defect … :outputting defects… of potential defects having a confidence level lower than a predetermined threshold, “the defects thereby assumedly belonging to the minority class” limitation(s), as stated above this amounts to generic computer function in response to some level of implicit data gathering. Thus, the recited “computer” is merely being used as a tool to implement the abstract idea. Furthermore, under the 2019 “PEG”, a conclusion that an additional element is insignificant extra-solution activity in Revised Step 2A should be re-evaluated in Step 2B. However, no functional limitations of the claimed subject matter have been considered as insignificant extrasolution activity, and therefore no additional elements need to be reconsidered in Step 2B. 
Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No)

Thus, based on the detailed analysis above, claims 1-19 is/are not patent eligible.
The Office heeds Alice’s caution in these matters regarding abstractness, abstraction not being a bug but rather a feature of invention – that is, as Alice states, “[a]t the same time, we tread carefully in construing this exclusionary principle lest it swallow all of patent law. Mayo, 566 U. S., at ___ (slip op., at 2). At some level, “all inventions . . . embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas”; as partially relates to Obiter Dicta within subsequent statements herein, all innovations involve the use of hierarchical abstraction [Edelman, 2008: page(s) xi-36; Wirth, 1976: page(s) xii-55: see NPL in Form 892], abstraction affiliated with complexity: Dam, 2013, page(s) v-73 (emphasis page(s) 36): see NPL in Form 892.  It is well known that complexity, like abstraction, is alike concepts such as obscenity - subjective matters requiring the adjudication of human judges to provide social weight, science being a social system bound by data, facts, rules and paradigms that must be weighed and re-weighed [Kuhn, 1962: see NPL in Form 892]  regarding whether or not a concept(s) may be deemed to contain a demonstrable element(s) bounding through specification, the practical implementation of said element(s)  - the matter at hand is whether or not the current claim limitation(s) represent an integration into a practical application. Therefore, based on the two-prong analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application, the claims as a whole not transcending the abstract idea metaphorical conceptual container(s) [Lakoff, 1980: page(s) ix-55: see NPL in Form 892], the frame(s) [Goffman, 1974: page(s) 1-39, 301-344: see NPL in Form 892] provided for by the represented abstract idea. It is imperative that the Applicant be aware that the degree to which the claim language, including any future amendment(s) demonstrate how said claim(s) is/are implemented in the specification, is crucial to the determination of said claim’s construal as integrated into a practical application – that is to say that the claim(s), including any future amendments thereof will be examined in the light of construal of how the specification demonstrates a practical implementation directed to said claim(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 9,224,104) in view of He (US 10,482,590).Regarding claim(s) 1, 10, 19, Lin discloses: A system capable of classifying defects in a specimen into a plurality of classes, the system comprising a processing and memory circuitry (PMC) configured to, A method of classifying defects, the method executed by a computing platform comprising a memory and a processor, the method comprising, A non-transitory computer readable medium comprising instructions that, when executed by a computer, cause the computer to perform a method of automated classifying defects in a specimen into a plurality of classes, the method comprising (i.e., a system possessing a processor and memory, and a non-transitory computer readable medium comprising instructions for performing method steps including automated classification) [claim 13, 15; additionally, see also FIG 1]: 
receiving a plurality of defects classified by a first classifier into a majority class, wherein each defect from the plurality of defects is associated with a value for each attribute of a plurality of attributes, and wherein one or more defects from the plurality of defects belong to a minority class, and at least part of the defects from the plurality of potential defects belong to the majority class (i.e., receiving an imbalanced training data set that includes a majority class and a minority class, said data including training labels, a minority comprising sparse data sets and majority class comprising data sets that are more represented with examples for training than minority sets); [claim 1: “receiving … [an] imbalanced training data set that includes a majority data class and [a] minority class”, said imbalanced set containing labels, as depicted in 5:10-11; additionally, see 1:45-67 , FIG 1, 4A; see also 1:18-41 regarding the nature of majority and minority data spaces]

 selecting by the processor a subset of the plurality of attributes and defining a differentiator for each attribute of the subset, such that a second classifier configured to classify defects in accordance with the subset and the differentiator for each respective attribute, classifies correctly to the minority class and the majority class at least a predefined part of defects from the plurality of potential defects (i.e., wherein a differentiator is a “threshold value” and associated with a threshold value or range, a measure of confidence that a data value of sample space data should be classified correctly into a majority class and minority class, based on predefined or pre-computed thresholds including computed metrics, a “maximum Mahalanobis distance”, and a “minimum Mahalanobis distance”, to ensure correct classification or inclusion into a “majority data class” or “minority data class”,  a computer providing computation consistent with Applicant’s specification, ¶¶12-13); [10:4-18 with regard to a “pre-computed” “minimum Mahalanobis distance” and inclusion in into a majority class, and 10:57-67 with regard to “maximum Mahalanobis distance” and inclusion in into a minority class, a computer of the invention, a second classifier, computing said distance]


 generating by the processor a temporary training set, the temporary training set comprising: at least part of the defects from the plurality of defects that belong to the majority class, at least part of the defects from the plurality of defects that belong to the minority class, and additional defects having attribute values for the subset such that the second classifier classifies the additional defects to the minority class (i.e., wherein artificial data, additional defects are generated for both majority and minority data classes, and are added to the minority class, and wherein sample data space includes a majority class and minority class members to balance the sample data space); [claim 1: “injecting … generated artificial data samples … into [a] minority data class”, which as depicted in 13:35-40, the “injecti[on]  [of] positive samples“, functions to “balance a number of a number of positive data samples in the minority data class with a number of negative samples in the majority data class”]

 training by the processor an engine configured to obtain a confidence level that a defect characterized by first values for the subset belongs to the majority class, wherein training is performed upon the temporary training set, the subset, and the differentiator for each attribute of the subset (i.e., obtaining or computing a threshold, a level of confidence associated with a data sample subset and associated with a classification within a plurality of majority and minority classes); [10:4-7, and 10:57-67: computing threshold measures including “Mahalanobis distance[s]”, the magnitude of said distance corresponding to membership to a minority data class or a majority data class, subsets of the sample data space depicted in FIG 2, computers of the invention as depicted in 8:11-13 and 8:17, “us[ing] both the existing data and the identified data to train a multi-class classifier model of a supervised machine learning program”, wherein a sample data space including “one or more majority classes and a set of one or more minority classes” include the data subject to said training]

 applying the engine to each given defect from a second plurality of potential defects that is classified to the majority class, to obtain a confidence level of classifying the given defect to the majority class (i.e., employing a threshold, a measure of a confidence level in classification, to train ); [10:4-7, and 10:57-67: using computed threshold measures including “Mahalanobis distance[s]” in ascertaining membership likelihood in majority or minority classifications, wherein as depicted in 8:17, the plurality of data include “one or more majority classes and a set of one or more minority classes” for which “train[ing] a multi-class classifier”] and 

Regarding [a]-[e], Lin does not explicitly disclose, as disclosed by He that the class is directed to defects (i.e., defects associated with a wafer, substrates of a semiconductor material); [9:13-17, 9:56-66, wherein “one or more images 107 including multiple defect types are acquired. In one embodiment, as shown in FIG. 1, at least a portion of the defects contained in one or more images 107 of a specimen 112 are capable of serving as training defects. In one embodiment, the inspection tool 102 acquires the one or more images 107 and transmits the one or more images 107 to the one or more controllers 104. It is further contemplated that the one or more images 107 may be stored in memory 108 and used for later analysis”, and wherein “an ensemble learning classifier is generated. In one embodiment, the ensemble learning classifier is generated, or trained, based on the manual classification of training defects of step 204 and the one or more attributes. 55 In one embodiment, the one or more processors 106 of 60 controller 104 may generate, or train, the ensemble learning classifier and store the ensemble learning classifier in memory 108. In one embodiment, the ensemble learning classifier is a random forest classifier. The one or more processors 106 may train a random forest classifier that 65 operates by constructing multiple decision trees during a training period and outputting a class that is the mode of the classes of the individual trees”]

Regarding [b], Lin does not explicitly disclose, as disclosed by He: selecting by the processor a subset of the plurality of attributes (i.e., wherein “[s]electing the attribute subset may use the Random Forest method”, Applicant specification ¶60, and wherein attribute selection of a subset of training data, consistent with Applicant specification, ¶64); [9:13-17, 9:56-66, wherein “one or more images 107 including multiple defect types are acquired. In one embodiment, as shown in FIG. 1, at least a portion of the defects contained in one or more images 107 of a specimen 112 are capable of serving as training defects. In one embodiment, the inspection tool 102 acquires the one or more images 107 and transmits the one or more images 107 to the one or more controllers 104. It is further contemplated that the one or more images 107 may be stored in memory 108 and used for later analysis”, and wherein “an ensemble learning classifier is generated. In one embodiment, the ensemble learning classifier is generated, or trained, based on the manual classification of training defects of step 204 and the one or more attributes. 55 In one embodiment, the one or more processors 106 of 60 controller 104 may generate, or train, the ensemble learning classifier and store the ensemble learning classifier in memory 108. In one embodiment, the ensemble learning classifier is a random forest classifier. The one or more processors 106 may train a random forest classifier that 65 operates by constructing multiple decision trees during a training period and outputting a class that is the mode of the classes of the individual trees”, and wherein as depicted in 12:54-57: wherein “[t]he first ensemble learning classifier may include any  ensemble learning classifier known in the art. For example, 50 as discussed previously herein, the first ensemble learning classifier may include, but is not limited to, a random forest classifier or a SVM-based classifier. It is further noted that the one or more processors 106 of controller 104 may train the ensemble learning classifier (e.g. random forest classifier) by randomly selecting a subset of the training data and then randomly selecting a subset of the training attribute multiple times to create multiple decision trees”]

Regarding [d]-[e], Lin does not explicitly disclose, as disclosed by He (i.e., wherein the confidence interval is an engine comprised in a random forest, consistent with Applicant specification, ¶13): [12:54-57: wherein “[t]he first ensemble learning classifier may include any  ensemble learning classifier known in the art. For example, 50 as discussed previously herein, the first ensemble learning classifier may include, but is not limited to, a random forest classifier or a SVM-based classifier. It is further noted that the one or more processors 106 of controller 104 may train the ensemble learning classifier (e.g. random forest classifier) by randomly selecting a subset of the training data and then randomly selecting a subset of the training attribute multiple times to create multiple decision trees”]

Regarding [d]-[e], Lin does not explicitly disclose, as disclosed by He (i.e., wherein the confidence interval is an engine comprised in a random forest, consistent with Applicant specification, ¶13): [12:54-57]

Regarding [f], Lin does not explicitly disclose, as disclosed by He
outputting defects from the second plurality of potential defects having a confidence level lower than a predetermined threshold, the defects thereby assumedly belonging to the minority class (i.e., using a pre-defined threshold as a trigger for defects belonging to a sparse class, as represented by a confidence score than is lower than said threshold); [14:1-19]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lin, to include the aforesaid mechanism(s) [a]-[f], as taught by He, employing trees, including random forest to select a subset of defect attributes bounded by confidence intervals that serve as thresholds for classification of said defects, said thresholds effectively functioning as multi-class classifiers for said defects, wherein the confidence intervals partition said defects into a plurality of classes. One of ordinary skill would have been so motivated to include said mechanism(s) to import the human wisdom of consulting the opinions or votes of wise crowds, using a “random forest classifier” to “calculate the confidence level of one or more test defects via a voting procedure” and improving wafer manufacture by not only constructing intervals for known defects but also “new defect classes [which] form[] during the production process”. [11:14-28, 14:1-17]

Regarding claim(s) 2, 11, the combination of Lin and He discloses the system and method of claims 1, 10. Lin discloses: The system of Claim 1, The method of Claim 10 further comprising generating additional defects classifiable by the second classifier to the minority class (i.e., wherein artificial data, “additional defects”, Applicant specification, ¶12 samples generated are categorized or classified into a minority class). [7:61-62: “generate artificial data samples and inject the generated data samples into a minority class”]
Regarding claim(s) 3, 12, the combination of Lin and He discloses the system and method of claims 1, 10. Lin discloses [a]: The system of Claim 1, The method of Claim 11, wherein at least one of the additional defects is a synthetic defect, generated as a plurality of values, each value associated with an attribute from the subset, in accordance with a differentiator for each attribute of the subset (i.e., generating an artificial defect or synthetic defect to balance a sample data space). [7:61-62]


Regarding claim(s) 4, 13, the combination of Lin and He discloses The system of Claim 3, The method of Claim 12.  He discloses: wherein a value from the plurality of values assigned to an attribute is determined as a first value between a second value of the attribute of a first defect belonging to the minority class, and a third value of the attribute of a second defect neighboring the first defect and belonging to the majority class (i.e., calculate type pair scores associated with a pair of defect types, including additional defect pair types). [FIG 3: calculating type pair scores that form a range while not being below a given threshold]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lin, to include the aforesaid mechanism(s) [a], as taught by He, employing trees, including random forest to select a subset of defect attributes bounded by confidence intervals that serve as thresholds for classification of said defects, said thresholds effectively functioning as multi-class classifiers for said defects, wherein the confidence intervals partition said defects into a plurality of classes. One of ordinary skill would have been so motivated to include said mechanism(s) to import the human wisdom of consulting the opinions or votes of wise crowds, using a “random forest classifier” to “calculate the confidence level of one or more test defects via a voting procedure” and improving wafer manufacture by not only constructing intervals, including score neighborhoods of for known defects, but also “new defect classes [which] form[] during the production process”. [11:14-28, 14:1-17]


Regarding claim(s) 5, 14, the combination of Lin and He discloses The system of Claim 3, The method of Claim 12.  He discloses: [a]: wherein a value from the plurality of values assigned to an attribute is determined as a first value of the attribute of a first defect belonging to the minority class (i.e., wherein a type pair score is lower than a predefined score, thus a member of a sparse data class requiring ground truth or manual labeling from a human operator). [14:18-19]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lin, to include the aforesaid mechanism(s) [a], as taught by He, employing trees, including random forest to select a subset of defect attributes bounded by confidence intervals that serve as thresholds for classification of said defects, said thresholds effectively functioning as multi-class classifiers for said defects, wherein the confidence intervals partition said defects into a plurality of classes. One of ordinary skill would have been so motivated to include said mechanism(s) to import the human wisdom of consulting the opinions or votes of wise crowds, using a “random forest classifier” to “calculate the confidence level of one or more test defects via a voting procedure” and improving wafer manufacture by not only constructing intervals for known defects but also “new defect classes [which] form[] during the production process”. [11:14-28, 14:1-17]


Regarding claim(s) 6, 15, the combination of Lin and He discloses The system of Claim 1. He discloses: The method of Claim 10, further comprising:
identifying at least a part of the output defects as belonging to the minority class (i.e., determining that a defect’s threshold is below a given threshold); [14:1-19: calculating confidence levels for one or more defects below a given confidence level for manual labeling by a human agent]
Regarding [b]-[c], Lin discloses the first classifier and updating of and the outputting of additional defects (i.e., performing an update to an earlier imbalanced classifier’s data by injecting artificial data to balance an imbalanced sample data space); [7:61-62]
He discloses:
updating the first classifier by training the first classifier on a training set including at least some defects from the plurality of defects that belong to the minority class, at least some defects from the plurality of defects that belong to the majority class, and the part of the output defects (i.e., determining the defect classifications of a plurality of defects by training a random forest); [12:54-57] and 
outputting an additional defect not included in the plurality of defects, classified by the first classifier as updated to the majority class, and for which the engine obtains a confidence level below the threshold; [14:1-19: calculating confidence levels for one or more defects below a given confidence level for manual labeling by a human agent]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lin, to include the aforesaid mechanism(s) [a]-[c], as taught by He, employing trees, including random forest to select a subset of defect attributes bounded by confidence intervals that serve as thresholds for classification of said defects, said thresholds effectively functioning as multi-class classifiers for said defects, wherein the confidence intervals partition said defects into a plurality of classes. One of ordinary skill would have been so motivated to include said mechanism(s) to import the human wisdom of consulting the opinions or votes of wise crowds, using a “random forest classifier” to “calculate the confidence level of one or more test defects via a voting procedure” and improving wafer manufacture by not only constructing intervals for known defects but also “new defect classes [which] form[] during the production process”. [11:14-28, 14:1-17]

Regarding claim(s) 7, the combination of Lin and He discloses The system of Claim 1. He discloses: wherein the engine comprises a tree ensemble (i.e., employing a tree classification such as a random forest). [12:54-57: wherein “[t]he first ensemble learning classifier may include any ensemble learning classifier known in the art. For example, 50 as discussed previously herein, the first ensemble learning classifier may include, but is not limited to, a random forest classifier or a SVM-based classifier. It is further noted that the one or more processors 106 of controller 104 may train the ensemble learning classifier (e.g. random forest classifier) by randomly selecting a subset of the training data and then randomly selecting a subset of the training attribute multiple times to create multiple decision trees”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lin, to include the aforesaid mechanism(s) [a], as taught by He, employing trees, including random forest to select a subset of defect attributes bounded by confidence intervals that serve as thresholds for classification of said defects, said thresholds effectively functioning as multi-class classifiers for said defects, wherein the confidence intervals partition said defects into a plurality of classes. One of ordinary skill would have been so motivated to include said mechanism(s) to import the human wisdom of consulting the opinions or votes of wise crowds, using a “random forest classifier” to “calculate the confidence level of one or more test defects via a voting procedure” and improving wafer manufacture by not only constructing intervals for known defects but also “new defect classes [which] form[] during the production process”. [11:14-28, 14:1-17]

Regarding claim(s) 16, the combination of Lin and He discloses The method of Claim 10. He discloses [a]: wherein the engine is comprised in a random forest classifier (i.e., employing a tree classification such as a random forest). [11:11-28: calculating confidence levels for one or more defects]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lin, to include the aforesaid mechanism(s) [a], as taught by He, employing trees, including random forest to select a subset of defect attributes bounded by confidence intervals that serve as thresholds for classification of said defects, said thresholds effectively functioning as multi-class classifiers for said defects, wherein the confidence intervals partition said defects into a plurality of classes. One of ordinary skill would have been so motivated to include said mechanism(s) to import the human wisdom of consulting the opinions or votes of wise crowds, using a “random forest classifier” to “calculate the confidence level of one or more test defects via a voting procedure” and improving wafer manufacture by not only constructing intervals for known defects but also “new defect classes [which] form[] during the production process”. [11:14-28, 14:1-17]
Regarding claim(s) 8, 17, the combination of Lin and He discloses The system of Claim 1, The method of Claim 10. He discloses [a]: wherein the differentiator is a threshold value from a range of values (i.e., possessing a range of scores represented by the plurality of confidence intervals formed by a random forest classifier). [11:11-28: calculating confidence levels for one or more defects]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lin, to include the aforesaid mechanism(s) [a], as taught by He, employing trees, including random forest to select a subset of defect attributes bounded by confidence intervals that serve as thresholds for classification of said defects, said thresholds effectively functioning as multi-class classifiers for said defects, wherein the confidence intervals partition said defects into a plurality of classes. One of ordinary skill would have been so motivated to include said mechanism(s) to import the human wisdom of consulting the opinions or votes of wise crowds, using a “random forest classifier” to “calculate the confidence level of one or more test defects via a voting procedure” and improving wafer manufacture by not only constructing intervals for known defects but also “new defect classes [which] form[] during the production process”. [11:14-28, 14:1-17]
Regarding claim(s) 9, 18, [a], the combination of Lin and He discloses The system of Claim 1, The method of Claim 10, Lin disclosing discrete buckets or a finite number of values that may be used in determining a threshold. [10:26] 
He discloses [a]:  wherein the differentiator comprises one or more values from a collection of discrete values (i.e., wherein differentiators, threshold values are generated by a random forest). [12:54-57]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lin, to include the aforesaid mechanism(s) [a], as taught by He, employing trees, including random forest to select a subset of defect attributes bounded by confidence intervals that serve as thresholds for classification of said defects, said thresholds effectively functioning as multi-class classifiers for said defects, wherein the confidence intervals partition said defects into a plurality of classes. One of ordinary skill would have been so motivated to include said mechanism(s) to import the human wisdom of consulting the opinions or votes of wise crowds, using a “random forest classifier” to “calculate the confidence level of one or more test defects via a voting procedure” and improving wafer manufacture by not only constructing intervals for known defects but also “new defect classes [which] form[] during the production process”. [11:14-28, 14:1-17]

Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art: 

    PNG
    media_image1.png
    1781
    1514
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682